Filed 9/10/20 P. v. McLeod CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076854

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. Nos. SCD280820,
                                                                     SCD281704)
JOHN PAUL MCLEOD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Yvonne Esperanza Campos, Judge. Affirmed.

         Jeffrey S. Kross, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
                       ACTUAL AND PROCEDURAL BACKGROUND
         The District Attorney for San Diego County charged defendant John
Paul McLeod in a consolidated information with a variety of offenses related
to stealing and using credit cards, and unlawfully taking individuals'
personal identifying identification (PII). The names of the victims and facts
surrounding their victimizations are covered in defendant's brief and
incorporated herein.
        The consolidated information charged defendant with possessing the

PII of 10 or more persons with the intent to defraud (Pen. Code,1 § 530.5,
subd. (c)(3); count 1); possession of metal knuckles (§ 21810; count 2);
obtaining the PII of Suzanne and John S. and using that information for an
unlawful purpose (530.5, subd. (a); count 3); possessing a forged check with
the intent to defraud (§§ 475, subd. (a) & 473, subd. (b); count 4); possessing
methamphetamine (Health & Saf. Code, § 11377, subd. (a); count 5);
possessing a forged driver's license (§ 470b; count 6); misdemeanor petty theft
(§§ 484 & 490.5; count 7); and four counts of misdemeanor obtaining PII with
intent to defraud (§ 530.5, subd. (c)(1); counts 8, 9, 10, & 11).
        The information further alleged that defendant was presumptively
ineligible for probation due to four prior felony convictions dating back to
October 2006 (§ 1203, subd. (e)(4)); that counts 1 through 5 were alleged to
have occurred between February 26 and March 1, 2019, and counts 6 through
11 were alleged to have occurred on May 9, 2019.
        On July 30, 2019, the trial court granted defendant's motion to
bifurcate the trial on the bail enhancement allegation.
        On August 7, 2019, the jury acquitted defendant of possession of metal
knuckles (count 2) and possession of methamphetamine (count 5), but found
him guilty on the remaining counts. The jury in the bifurcated trial found
true the allegation defendant committed count 6, possession of a forged
driver's license, while released from custody on bail. (See § 12022.1, subd.
(b).)


1     All further statutory references are to the Penal Code unless otherwise
noted.
                                         2
      Following his conviction, the court granted defendant's motion brought
pursuant to People v. Marsden (1970) 2 Cal.3d 118 (Marsden). New counsel
was appointed from the Alternate Public Defender's office.
      On November 15, 2019, defendant was sentenced as follows to six years
in local custody pursuant to section 1170, subdivision (h)(5)(A): the middle
term of two years on count 1; consecutive eight-month terms on counts 3, 4,
and 6; a consecutive two-year term pursuant to the section 12022.1,
subdivision (b) enhancement; and concurrent one-year jail terms for the
remaining counts. The court imposed miscellaneous fees and assessments,
but stayed an $8,400 restitution fine (§ 1202.4, subd. (b)) and a matching
parole revocation fine (§ 1202.45) pursuant to People v. Dueñas (2019) 30
Cal.App.5th 1157. The court ordered direct restitution award of $55 to one
named victim and retained jurisdiction to award other restitution awards.
      Defendant filed a timely notice of appeal.
                                     ANALYSIS
      Pursuant to People v. Wende (1979) 25 Cal.3d 436 and Anders v.
California (1967) 386 U.S. 738, defendant's counsel has filed a brief asking
that we independently review the record to determine if it reveals any issues
that would, if resolved favorably to defendant, result in modification or
reversal of the judgment.
      To assist this court in conducting its review, counsel directs our
attention to six potential issues:
      1) the granting of the prosecution's motion to consolidate his two cases;
      2) defendant's first preliminary hearing motion to discharge appointed
counsel pursuant to Marsden, supra, 2 Cal.3d 118 for failing to discuss
pretrial discovery more thoroughly;




                                        3
      3) defendant's second Marsden motion, to discharge his counsel for
failing to subpoena a witness;
      4) whether the court should have reduced counts 1 and 3 to
misdemeanors pursuant to Proposition 47;
      5) whether there was enough evidence for conviction of count 1; and
      6) whether the court should have stayed counts 3 and 4.
      Pursuant to counsel's request and based on applicable law including
the newly decided case of People v. Jimenez (2020) 9 Cal.5th 53, we have
examined the record and conclude there are no arguable issues which would
result in modification or reversal.
      Defendant has been offered the opportunity to personally file a
supplemental brief on his own behalf. He has declined to do so.
      Defendant has been represented by competent counsel on appeal.
                                 DISPOSITION
      The judgment is affirmed.




                                                         BENKE, Acting P. J.

WE CONCUR:




                   AARON, J.




                     IRION, J.




                                      4